

STRATEGIC ALLIANCE AND CROSS LICENSE AGREEMENT
 
by and among
 
SOLAR THIN FILMS, INC.
 
KRAFT ELEKTRONIKAI ZRT
 
and
 
AMELIO SOLAR, INC.
 
dated as of August 12, 2008
 

--------------------------------------------------------------------------------


 
STRATEGIC ALLIANCE AND CROSS LICENSE AGREEMENT
 
THIS STRATEGIC ALLIANCE AND CROSS LICENSE AGREEMENT, dated as of August 12, 2008
(the “Agreement”), is made and entered into by and among SOLAR THIN FILMS, INC.,
a Delaware corporation (the “Company”); KRAFT ELEKTRONIKAI ZRT, a corporation
organized and existing under the laws of Hungary (“Kraft”); and AMELIO SOLAR,
INC., a Delaware corporation (“Amelio”). The Company, Kraft, and Amelio are
hereinafter sometimes individually referred to as a “Party” and collectively as
the “Parties.”
 
I N T R O D U C T I O N
 
This Agreement is made and entered into by the Parties with reference to the
following:
 
A. The Amelio Group has advised the STF Group that RESI and Z. Kiss has, or will
have prior to the Closing Date (as hereinafter defined), transferred to Amelio
all of their rights in the design, development, manufacture and sale of “PV
Equipment,” “PV Modules” and all “PV Technologies,” including, without
limitation, all “a-Si Technology” and “CIGS Technology” (as those terms are
hereinafter defined).
 
B. The Parties hereto desire, pursuant to this Agreement, to establish an
ongoing working relationship between the STF Group and the Amelio Group with
respect to the future manufacture, sale and distribution of PV Equipment, PV
Modules, and “Turnkey PV Module Manufacturing Facilities”(as that term is
hereinafter defined) using all PV Technologies developed or acquired by the STF
Group or the Amelio Group.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the Parties hereto intending to be bound thereby, it is
hereby agreed as follows:
 
ARTICLE I
 
DEFINITIONS
 
In addition to the other terms defined elsewhere in this Agreement, the
following capitalized terms shall have the meanings defined below.
 
Affiliate. The term “Affiliate” shall mean, with respect to any Person, any
other Person controlling, controlled by or under common control with such
Person. The term “control” as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
Amelio CIGS PV Products. The term “Amelio CIGS PV Products” shall have the
meaning set forth in Section 3.1 of this Agreement.
 

--------------------------------------------------------------------------------


 
Amelio Group. The term “Amelio Group” shall mean and include Amelio, RESI and Z.
Kiss, and any direct and indirect Subsidiaries or Affiliates of such Persons,
whether now existing or hereafter formed or acquired.
 
a-Si. The term “a-Si” shall mean amorphous silicon.
 
a-Si Equipment. The term “a-Si Equipment” shall mean PV Equipment embodying the
a-Si Technology that is utilized to deposit the active a-Si layer as a coating
on PV Modules.
 
a-Si Technology. The term “a-Si Technology” shall mean all Intellectual Property
and Improvements now or hereinafter developed or obtained by any of the Amelio
Group or STF Group with respect to thin-film a-Si used as a coating or other
material to deposit the active layer on PV Modules.
 
Business Day. The term “Business Day” shall mean any day on which the banks in
New York City, New York, are open for business (excluding Saturday, Sunday and
federal holidays).
 
CIGS. The term “CIGS” shall mean copper indium gallium diselenide.
 
CIGS Equipment. The term “CIGS Equipment” shall mean PV Equipment embodying the
CIGS Technology that is utilized to deposit the active CIGS layer as a coating
on PV Modules.
 
CIGS Technology. The term “CIGS Technology” shall mean all Intellectual Property
and Improvements now or hereinafter developed or obtained by any of the Amelio
Group or STF Group with respect to the use of CIGS as a coating or other
material to deposit the active layer on PV Modules.
 
Claim the term “Claim” shall mean any claim, suit, action, cause of action,
proceeding, investigation, dispute, demand, order, directive, obligation, loss,
injury, liability, damage, deficiency, assessment, fine, penalty, forfeiture,
judgment, lien, diminution of value, notice of violation or non-compliance, and
all costs and expenses associated therewith, including, but not limited to,
reasonable attorneys’ fees and expenses incurred to enforce this Agreement, to
defend against any of the aforementioned claims, and to settle any of the
aforementioned claims.
 
Closing. The term “Closing” shall mean the date of delivery of this Agreement
and the consummation of the transactions contemplated by the Settlement
Agreement and the Stock Purchase Agreement.
 
Closing Date. The term “Closing Date” shall mean the date of Closing of the
transactions contemplated by this Agreement, the Settlement Agreement and the
Stock Purchase Agreement; provided, that without the prior written consent of
the Amelio Group, the Closing Date shall not occur later than the Outside
Closing Date.
 
3

--------------------------------------------------------------------------------


 
Collateral Manufacturing Equipment. The term “Collateral Manufacturing
Equipment” shall mean the collective reference to carts, tables and the other
items of PV Equipment listed or described on Schedule 1 annexed hereto and made
a part hereof.
 
Commencement Date. The term “Commencement Date” shall have the meaning set forth
in Section 3.1(d)(i) of this Agreement.
 
Core a-Si Equipment. The term “Core a-Si Equipment” shall mean the equipment
listed or described in Schedule 2 annexed hereto and made a part hereof.
 
Core CIGS Equipment. The term “Core CIGS Equipment” shall mean the equipment
listed or described in Schedule 3 annexed hereto and made a part hereof.
 
Existing RESI Agreements. The term “Existing RESI Agreements” shall mean the
collective reference to the R&D Contract and the Marketing and Turn-On Contract
as defined and referred to in Paragraph A of the Settlement Agreement.
 
Improvements. The term “Improvements” shall mean any modification of or
improvement to an invention described in any patent or patent application that,
unlicensed, would infringe on one or more claims of any such patent or patent
application, and any inventions, discoveries, or innovations, whether patentable
or not, relating to or arising out of any existing patents, patent applications
or inventions.
 
Intellectual Property. The term “Intellectual Property” shall mean and include
all: (i) patents and patent applications (together with all reissues,
re-examinations, renewals, extensions (including governmental equivalents
thereto), substitutions, provisionals, additions, continuations,
continuations-in-part, divisionals, supplementary protection certificates,
Improvements and enhancements of all of the foregoing, and all trade secrets,
trademarks, copyrights, Software (including STF Software); (ii) all inventions
(whether patentable or not), invention disclosures, trade secrets, proprietary
information, know how, technology, technical data, drawings, blueprints, and all
documentation relating to any of the foregoing; (iii) all Improvements; (iv) all
copyrights, copyright registrations and applications therefore, and all other
rights corresponding thereto throughout the world; (v) all trade names, logos,
common law trademarks and service marks, trademark and service mark
registrations and applications therefore throughout the world; (vi) all
databases and data collections and all rights therein throughout the world;
(vii) all moral rights of authors and inventors, however denominated, throughout
the world; (viii) all domain names drawings, blueprints, intellectual property
and related know-how; (ix) all inventions, drawing, designs, descriptions,
software and other materials relating to the Selenization Equipment; and (x) the
turn-on function (including know-how documentation, training of personnel,
organization of effectuating of performance testing) for PV Module Facilities.
 
Limited STF Group License. The term “Limited STF Group License” shall have the
meaning set forth on Section 2.2 (b) of this Agreement.
 
Person . The term “Person” shall mean any individual, partnership, joint
venture, firm, corporation, association, limited liability company, trust or
other enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.
 
4

--------------------------------------------------------------------------------


 
PV. The term “PV” shall mean photovoltaic.
 
PV Equipment. The term “PV Equipment” shall mean a-Si Equipment, CIGS Equipment
and all other items of machinery, equipment, parts, components and Software
deploying PV Technologies that are used or useful to manufacture and produce
equipment to enable an owner or operator of such equipment to manufacture or
produce PV Modules.
 
PV Modules. The term “PV Modules” shall mean PV cells or modules, whether based
on a-Si Technology, CIGS Technology or other PV Technologies.
 
PV Technologies. The term “PV Technologies” shall mean the collective reference
to (i) a-Si Technology, (ii) CIGS Technology, (iii) microcrystalline a-Si
Technology, or (iv) any other development, improvements, additions or
technologies now or hereafter developed that are used as a coating or other
material to deposit the active layer on PV Modules or in PV Equipment.
 
RESI.  The term “RESI” shall mean Renewable Energy Solutions, Inc., a Delaware
corporation.
 
Settlement Agreement. The term “Settlement Agreement” shall mean the Master
Settlement Agreement, dated August __, 2008, among the Company, Kraft, Z. Kiss,
Amelio and RESI.
 
Software. The term “Software” shall mean and include all computer programs,
source codes, object codes and other related items used in computers to power or
monitor PV Equipment.
 
STF Group Customers. The term “STF Group Customers” shall have the meaning set
forth in Section 3.1(b) of this Agreement.
 
STF Selenization Equipment. The term “STF Selenization Equipment” shall mean
those specific items of equipment, components and parts related to CIGS
Technology that are listed or described on Schedule 4 annexed hereto and made a
part hereof, which have heretofore been designed by RESI under certain of the
Existing RESI Agreements for the benefit of the Company, and pursuant to which
development fees have been paid by the Company to RESI.
 
STF Selenization Equipment License. The term“STF Selenization Equipment License”
shall have the meaning set forth in Section 2.1(b) of this Agreement.
 
STF Software. The term “STF Software” shall mean and include all Software
related solely to control systems for a-Si deposition systems and for sputtering
chambers.
 
STF Group. The term “STF Group” shall mean and include the Company, together
with its wholly-owned Subsidiaries, Kraft and Superior Ventures Corp. and its
majority-owned Subsidiary, Solar Thin Power, Inc., and any future direct and
indirect Subsidiaries or Affiliates of the Company.
 
5

--------------------------------------------------------------------------------


 
Turnkey PV Module Manufacturing Facilities. The term “Turnkey PV Module
Manufacturing Facilities” shall mean the collective reference to all PV
Equipment and related components and software that are installed in any facility
owned and operated by any Person to enable such Person to produce PV Modules in
all PV Technologies.
 
Sale of Control. The term “Sale of Control” shall mean, as to any Person in
question, the sale of all or substantially all of the securities or assets and
business of such Person, whether by stock sale, asset sale, merger or
consolidation) to any other Person who is not an Affiliate of the Person in
question.
 
Subsidiary. The term “Subsidiary” shall mean any Person of which a majority of
the outstanding voting securities or other voting equity interests are owned,
directly or indirectly, by any other Person.
 
Z. Kiss. The term “Z. Kiss” shall mean Zoltan Kiss, an individual.
 
ARTICLE II

 
SELENIZATION EQUIPMENT AND AMELIO CIGS TECHNOLOGY LICENSES
 
2.1. Selenization Equipment.
 
(a) Ownership. On the Closing Date, the Amelio Group shall deliver to the
Company the most recent copies and versions of all drawings, blueprints and
other tangible Intellectual Property relating to the STF Selenization Equipment.
As of the Closing Date, Amelio Group acknowledges and agrees all right, title
and interest in and to the STF Selenization Equipment, including, without
limitation, any Intellectual Property rights therein, shall remain the sole and
exclusive property of the Company, and, to the extent not previously conveyed,
the Amelio Group hereby assigns and conveys to the Company all of the Amelio
Group’s right, title and interest in and to in and to the STF Selenization
Equipment, including, without limitation, any Intellectual Property rights
therein. The STF Group acknowledges and agrees, under this Section 2.1(a),
Amelio Group is not assigning nor conveying any other Amelio Intellectual
Property other than the STF Selenization Equipment.
 
(b) License. Notwithstanding the foregoing, the Parties hereto acknowledge and
agree that the Intellectual Property relating to the STF Selenization Equipment
may constitute a portion of, enable, permit or otherwise be useful to the
Amelio’s efforts to develop the Amelio CIGS Technology (defined below in Section
2.2(a)). Accordingly, as of the Closing Date, the STF Group grants to the Amelio
Group a perpetual, irrevocable, paid-up, royalty-free, worldwide, non-exclusive,
assignable, transferable, sub-licensable right and license under the Company’s
Intellectual Property rights in the STF Selenization Equipment to make, use,
offer for sale, sell or import the STF Selenization Equipment (the “STF
Selenization Equipment License”).
 
6

--------------------------------------------------------------------------------


 
2.2. Amelio CIGS Technology.
 
(a) Ownership. The Parties hereto do hereby acknowledge and agree that the
Amelio Group has and shall continue to engage in research and development
efforts to design and develop Amelio CIGS Technology, as defined below.
Accordingly, the Parties hereto do hereby covenant and agree that all right,
title and interest in and to (i) all CIGS Technology that has been or will be
designed, developed, acquired or licensed by the Amelio Group and all
Improvements thereto, including any Intellectual Property rights therein, and
(ii) except to the extent that such products are sold to and paid for by third
Persons (in which case such third Person will acquire a use license in a form
customary in such transactions), or as otherwise expressly provided under this
Agreement, all PV Equipment, PV Modules and PV Technologies derived from or to
be derived from such CIGS Technology, and any Intellectual Property rights
therein, (collectively, “Amelio CIGS Technology”) shall remain the sole and
exclusive property of the Amelio Group.
 
(b) License. In order to facilitate and implement the rights and obligations of
the STF Group set forth in Articles III and IV of this Agreement and for so long
as the STF Group shall be marketing and distributing PV Equipment, PV Modules
and Turnkey PV Module Manufacturing Facilities using Amelio CIGS Technology and
manufacturing PV Equipment and Turnkey PV Module Manufacturing Facilities using
Amelio CIGS Technology, as contemplated by such Articles III and IV below, as of
the Closing Date, the Amelio Group grants to the STF Group a limited, worldwide,
non-exclusive, irrevocable paid up royalty fee right and license under the
Amelio Group’s Intellectual Property rights in the Amelio CIGS Technology to
make for the Amelio Group and use the Amelio CIGS Technology for the sole and
limited purpose of exercising STF Group’s rights and meeting STF Group’s
obligations under Articles III and IV of this Agreement (the “Limited STF Group
License”). The foregoing Limited STF Group License shall not be assignable or
transferable and may not be sub-licensed by the STF Group, except: (i) as needed
to allow STF Group to exercise its rights and meet its obligations under
Articles III and IV of this Agreement, or (ii) to any successor-in-interest to
the STF Group as a result of a Sale of Control; provided, that: (A) such
successor-in-interest agrees to be bound by the terms of this Agreement and all
other Collateral Documents, as applicable, and executes a writing indicating
such intention to be so bound, or (B) if such successor-in-interest refuses to
be bound to the terms of this Agreement and any applicable Collateral Documents,
than Amelio’s written consent, not to be unreasonably withheld, will be required
prior to any attempted Sale of Control.
 
ARTICLE III
 
MARKETING AND PURCHASE OF CIGS PV PRODUCTS
 
3.1. Marketing and Distribution of CIGS PV Products.
 
Effective as of the Closing Date, the Amelio Group does hereby grant unto the
STF Group the non-exclusive right for a period of seven (7) years following the
“Commencement Date” (as hereinafter defined), to market, distribute and sell
throughout the world, on behalf of the Amelio Group, items of CIGS Equipment, PV
Modules and Turnkey PV Module Manufacturing Facilities utilizing Amelio CIGS
Technology (collectively, the “Amelio CIGS PV Products”). In such connection,
the Parties hereto do hereby agree as follows:
 
7

--------------------------------------------------------------------------------


 
(a) All of the terms and conditions of any contracts entered into by the STF
Group with any Person electing to purchase CIGS PV Products shall be approved in
writing in advance by Amelio, which approval shall not be unreasonably withheld
or delayed, unless such contract shall be adverse to Amelio’s then commercial
interests. Notwithstanding the foregoing, the Parties agree to develop a set of
economic terms and forms of agreement that shall be deemed “pre-approved” by
Amelio and which may be used by the STF Group in connection herewith. Any
proposed changes to such pre-approved terms and conditions shall be approved in
writing by Amelio in its discretion.
 
(b) The Amelio Group shall be the general contractor and vender of record for
delivery of the Amelio CIGS PV Products, and the STF Group shall serve as sole
and exclusive subcontractor to manufacture, deliver and sell all Amelio CIGS PV
Products to all customers or purchasers that are directly or indirectly sourced
by or referred to the Amelio Group by the STF Group (the “STF Group Customers”).
In such connection, the Amelio Group shall:
 
(i) contract directly, as general contractor, with the customer or purchase to
sell and install Amelio CIGS PV Products, and
 
(ii) in addition to payment of the Commissions (defined below in
Section 3.1(d)), purchase from the STF Group the equipment specified on Schedule
5 annexed hereto (“STF Group Equipment”).
 
(c) The customer or purchaser prices for all Amelio CIGS PV Products marketed by
the STF Group for the Amelio Group shall be based on the then prevailing list
prices in effect as published by the Amelio Group; provided, that, the Parties
recognize that concessions may be made during customer negotiations and the
Parties agree to review these proposed concessions in good faith on a
case-by-case basis for all Amelio CIGS PV Products sales sourced or referred to
Amelio directly or indirectly by the STF Group.
 
(d) To the extent that the STF Group provides any STF Group Customers to the
Amelio Group, the STF Group shall be entitled to receive the following sales
commissions (the “Commissions”), which Commissions shall be in addition to and
not in lieu of any payments to which the STF Group shall be entitled to receive
as subcontractor of PV Equipment and Turnkey PV Module Manufacturing Facilities
utilizing CIGS Technology and any Intellectual Property or Improvements,
pursuant to the provisions of Article IV of this Agreement:
 
(i) For the first twelve (12) months (the “First Anniversary Year”), commencing
at such time as the Amelio Group shall complete its research and development
efforts with respect to CIGS Technology that is capable delivering any or all of
the CIGS PV Products (the “Commencement Date”), a Commission equal to seven and
one-half percent (7.5%) of the total purchase price of any such CIGS PV
Products;
 
(ii) For the twelve (12) months immediately following the First Anniversary Year
(the “Second Anniversary Year”), a Commission equal to seven percent (7.0%) of
the total purchase price of any such CIGS PV Products;
 
8

--------------------------------------------------------------------------------


 
(iii) For the twelve (12) months immediately following the Second Anniversary
Year (the “Third Anniversary Year”), a Commission equal to six and one-half
percent (6.5%) of the total purchase price of any such CIGS PV Products;
 
(iv) For the twelve (12) months immediately following the Third Anniversary Year
(the “Fourth Anniversary Year”), a Commission equal to six percent (6.0%) of the
total purchase price of any such CIGS PV Products;
 
(v) For the twelve (12) months immediately following the Fourth Anniversary Year
(the “Fifth Anniversary Year”), a Commission equal to five and one-half percent
(5.5%) of the total purchase price of any such CIGS PV Products; and
 
(vi) For the twelve (12) months immediately following the Fifth Anniversary Year
(the “Sixth Anniversary Year”) and for each of the remaining twelve (12) months
thereafter, until the expiration of seven (7) years from the Commencement Date,
a Commission equal to five percent (5.0%) of the total purchase price of any
such CIGS PV Products.
 
3.2. Production Capacity. Effective as of the Commencement Date and for the
First Anniversary Year, the Amelio Group shall make available as necessary to
fulfill obligations to STF Group Customers not less than thirty-five percent
(35%) of its total annual production capacity (the “Dedicated Minimum Annual
Production”) to the manufacture, delivery and installation of CIGS PV Products
that are directly or indirectly sourced by the STF Group. In order to enable the
Amelio Group to expand its own marketing and distribution efforts independent of
the STF Group, the Parties hereto agree that such Minimum Annual Production
shall be reduced by two and-one half percent (2.5%) per Anniversary Year;
provided, that, without the prior written consent of STF, in no event shall such
Dedicated Minimum Annual Production be reduced to less than twenty percent
(20%). To the extent that such capacity is not sufficient to meet the
requirements of STF Group Customers, the Parties shall meet and confer in good
faith to discuss means to alleviate such capacity constraints. The Parties agree
that production capacity to develop Amelio’s own manufacturing facilities shall
be excluded from the foregoing limits.
 
3.3. Purchases from STF Customers. In the event and to the extent that STF shall
directly or indirectly source customers or purchasers for CIGS PV Products, it
shall have the right to (a) negotiate and acquire equity interests in such STF
Group Customers, and (b) purchase from such STF Group Customers PV Modules using
CIGS Technology for resale. In such connection, the Amelio Group shall have the
right to participate with the STF Group in such purchases; provided that the STF
Group shall retain the exclusive right to not less than fifty percent (50%) of
any such equity or PV Module purchases.
 
9

--------------------------------------------------------------------------------


 
3.4. Purchased CIGS Facilities.
 
(a) For a period of ten (10) years from the Commencement Date, the STF Group
shall have the right (but not the obligation) to purchase from the Amelio Group
for itself or for any Affiliate of the STF Group (i) one Turnkey PV Module
Manufacturing Facilities utilizing CIGS Technology and any Intellectual Property
or Improvements relating thereto to be located in North America, (ii) one
Turnkey PV Module Manufacturing Facilities utilizing CIGS Technology and any
Intellectual Property or Improvements relating thereto to be located in Europe,
and (iii) one Turnkey PV Module Manufacturing Facilities utilizing CIGS
Technology and any Intellectual Property or Improvements relating thereto to be
located in Asia (collectively, the “Purchased CIGS Facilities”); in each case,
upon terms and conditions that are terms comparable to the best terms then being
offered by the Amelio Group to third Persons.  In addition, if the STF Group
shall have purchased one or more Purchased CIGS Facilities within seven (7)
years of the Commencement Date, the STF Group shall have the right, exercisable
at any time within ten (10) years from the Commencement Date, to purchase from
the Amelio Group additional CIGS PV Products to expand such Purchased CIGS
Facilities.
 
(b) Amelio shall have the right, but not the obligation, to participate in up to
twenty-five percent (25%) of the equity of any one or more of the Purchased
Facilities on the same terms as STF.  Amelio shall also have the right to
purchase or otherwise participate in up to twenty-five percent (25%) production
output from any one or more of the Purchased CIGS Facilities on the same terms
and conditions as STF.
 
(c) The Purchase Price for any Purchased CIGS Facilities shall include a
discount to give effect to the Commission that the STF Group would otherwise
receive if the sale were to a STF Group Customer.
 
(d) This provisions of this Section 3.4 is subject to the capacity restrictions
of Section 3.2 hereof.
 
ARTICLE IV
 
PREFERRED VENDOR RELATIONSHIPS
 
4.1 Core CIGS Equipment.
 
(a) For a period of seven (7) years from the Commencement Date, the Amelio Group
shall purchase from the STF Group one hundred percent (100%) of the Amelio
Group’s total requirements for all Core CIGS Equipment that is to be sold by the
Amelio Group to any one or more STF Group Customers.
 
(b) With respect to Core CIGS Equipment that is not to be sold by the Amelio
Group to any one or more STF Group Customers:
 
(i) for a period of eighteen (18) months from the Commencement Date, the Amelio
Group shall purchase from the STF Group thirty five percent (35%) of the Amelio
Group’s total requirements for all Core CIGS Equipment; and
 
(ii) for the subsequent thirty (30) months, the Amelio Group shall purchase from
the STF Group twenty-five percent (25%) of the Amelio Group’s total requirements
for all Core CIGS Equipment.
 
10

--------------------------------------------------------------------------------


 
4.2 Core a-Si Equipment. For a period of eighteen (18) months from the
Commencement Date, the STF Group shall be a preferred vendor (but not an
exclusive supplier) of Core a-Si Equipment (including Turnkey PV Module
Manufacturing Facilities utilizing a-Si Equipment); provided, however, that the
Amelio Group shall provide to the STF Group purchase orders for not less than
fifty percent (50%) of the Amelio Group’s total requirements for its Core a-Si
Equipment.
 
4.3 Limitation on Percentage Purchase Requirements. The percentage of the Amelio
Group’s purchase requirements set forth in Section 4.1(b) and Section 4.2 above
shall continue until such time as the STF Group shall have been awarded purchase
orders from the Amelio Group for such Core a-Si Equipment and/or Core CIGS
Equipment that is not sold by Amelio to STF customers aggregating Fifty Million
Dollars ($50,000,000).
 
4.4 Collateral Manufacturing Equipment. The Amelio Group shall be free to
purchase Collateral Manufacturing Equipment from any source(s), including,
without limitation, the STF Group, at such prices as the Amelio Group and such
vendor(s) may negotiate from time to time.
 
4.5 Profit Margin to STF.
 
(a) CIGS Equipment. Under the terms of its preferred vendor relationship, the
STF Group shall be entitled to charge, as subcontractor to the Amelio Group (who
shall serve as general contractor) for the production and sale of all Core CIGS
Equipment (including Turnkey PV Module Manufacturing Facilities utilizing CIGS
Equipment), such prices for Core CIGS Equipment as shall provide to the STF
Group a “Profit Margin” of forty percent (40%) on the first order of Core CIGS
Equipment, and thirty-five percent (35%) on all subsequent orders. As used in
this Section 4.4(a), the term “Profit Margin” shall mean:
 
(i) for the first order of such CIG Equipment, an amount, payable in U.S.
Dollars, as shall be equal to 1.66666 times the sum of the actual costs incurred
by the STF Group for (A) labor, (B) materials (including parts, components and
other materials supplied by subcontractors), and (C) indirect manufacturing
costs (which indirect manufacturing costs shall not exceed 35% of labor costs)
in connection with the manufacture and delivery of such CIGS Equipment to the
Amelio Group or its customers, and
 
(ii) for all subsequent orders of such CIGS Equipment following the First
Anniversary Year, an amount, payable in U.S. Dollars, as shall be equal to
1.53846 times the sum of the actual costs incurred by the STF Group for (A)
labor, (B) materials (including parts, components and other materials supplied
by subcontractors), and (C) indirect manufacturing costs (which indirect
manufacturing costs shall not exceed 35% of labor costs) in connection with the
manufacture and delivery of such CIGS Equipment to the Amelio Group or its
customers.
 
(b) Core a-Si Equipment. Under the terms of its preferred vendor relationship,
the STF Group shall be entitled to charge, as subcontractor to the Amelio Group
(who shall serve as general contractor) for the production and sale of all Core
a-Si Equipment (including Turnkey PV Module Manufacturing Facilities utilizing
a-Si Equipment), such prices for such a-Si Equipment as shall provide to the STF
Group a “Profit Margin” of twenty five percent (25%) on all orders of such Core
a-Si Equipment. As used in this Section 4.4(b), the term “Profit Margin” shall
mean an amount, payable in U.S. Dollars, as shall be equal to 1.33333 times the
sum of the actual costs incurred by the STF Group for (A) labor, (B) materials
(including parts, components and other materials supplied by subcontractors),
and (C) indirect manufacturing costs (which indirect manufacturing costs shall
not exceed 35% of labor costs) in connection with the manufacture and delivery
of such CIGS Equipment to the Amelio Group or its customers.
 
11

--------------------------------------------------------------------------------


 
4.6 Purchase Orders and General Terms.
 
(a) Each purchase by the Amelio Group from the STF Group pursuant to this
Article IV shall be evidenced by a written purchase order containing delivery,
service and quality requirements as shall be acceptable to Amelio and which are
consistent with the price, performance, specifications, and quality provided by
state-of-the-art providers within the industry; provided that such delivery
terms and quality requirements imposed upon the STF Group shall not,
individually or in the aggregate, be less favorable to the STF Group than those
then being imposed by the Amelio Group upon other third Person vendors or
suppliers who are not part of the STF Group.
 
(b) All of the foregoing purchase orders shall be subject to the STF Group
general vendor terms and conditions, substantially in the form of Exhibit A
annexed hereto and made a part hereof (the “STF Group Terms and Conditions”).
 
4.6 Favored Nations Terms.
 
(a) As a preferred supplier the STF Group will supply Amelio a-Si Core Equipment
and CIGS Core Equipment at prices and terms that are competitive with arm's
length prices and other terms and conditions for identical or functionally
equivalent quantities and types of a-Si Core Equipment or CIGS Core Equipment
that may, from time to time, be available to the Amelio Group from other
technically and financially credible third Person suppliers who are not
Affiliates of the Amelio Group or any Affiliate of the Amelio Group (the
“Unaffiliated Suppliers”).


(b) In connection with the foregoing, unless the payment terms and other terms
and conditions demanded by such Unaffiliated Supplier shall be less favorable to
the Amelio Group than those then available from the STF Group, in no event shall
the STF Group pricing exceed one hundred and ten percent (110%) of the pricing
offered from time to time by any such Unaffiliated Supplier(s). In the event
that Amelio receives and wishes to accept a proposed purchase order for any a-Si
Core Equipment or CIGS Core Equipment from an Unaffiliated Supplier that is (i)
less than ninety percent (90%) of the pricing for such a-Si Core Equipment or
CIGS Core Equipment then the prices then being offered by the STF Group, and
(ii) on payment and other terms and conditions no less favorable to the Amelio
Group then the payment and other terms being offered to Amelio by the STF Group,
Amelio will forward such proposed purchase order to the STF Group with a request
that the STF Group reduce its pricing to within one hundred and ten percent
(110%) of such Unaffiliated Supplier’s pricing. In the event that STF declines
to reduce its pricing accordingly, Amelio shall be free to accept such
Unaffiliated Supplier’s offer.


(c) The Parties acknowledge that each operates in a highly dynamic and
competitive marketplace.  The Parties agree to meet and confer on a periodic
basis to discuss the margin structures each is targeting for its various
business initiatives, and the cost structure imposed by this Agreement, and to
revisit these terms in good faith in light of changing market circumstances, to
the extent appropriate and by mutual agreement.
 
12

--------------------------------------------------------------------------------


 
(d) Notwithstanding the foregoing, the “favored nation” and other provisions of
this Section 4.6 shall not apply to any a-Si Core Equipment or any CIGS Core
Equipment that is to be sold by the Amelio Group to any one or more STF Group
Customers, provided that, this provision shall not have the affect of reducing
Amelio’s gross margin by more than five percent (5%) as compared to transactions
of similar terms, size and structure.


ARTICLE V
 
ACCOUNTING AND AUDIT
 
5.1 Accounting and Audit. With respect to the payments, capacities and other
financial terms described in Articles III and IV, the Parties shall keep full,
clear and accurate records and accounts regarding such payments, capacities and
other financial terms for a period of three (3) years. Each Party shall have the
right through a person(s) appointed by the Party to audit, not more than once a
year and during normal business hours, all such records and accounts to the
extent necessary to verify such payments, capacities and other financial terms
and to verify no underpayment has been made hereunder. Such audit shall be
conducted at each Party’s own cost and expense, provided that if any discrepancy
or error exceeding five percent (5%) of the money actually due is found through
the audit, the cost of the audit shall be born by the other Party.
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS OF THE PARTIES
 
6.1 Limited Scope of Agreement. Notwithstanding anything to the contrary,
express or implied, contained in this Agreement or in any Exhibit hereto, the
rights and obligations of the Parties contained in Article II of this Agreement
apply only to CIGS Technology and CIGS PV Products, and shall not be applicable
to any PV Equipment, PV Modules, Turnkey PV Module Manufacturing Facilities or
power plants or projects, that use PV Technologies, other than CIGS Technology.
It is expressly understood and agreed among all Parties hereto that each of the
Amelio Group and the STF Group may individually (a) engage, directly or with
third Persons, in the development, design and exploitation of a-Si Technology,
microcrystalline a-SI Technology or any development, improvements, additions or
technologies now or hereafter developed (other than CIGS Technology) that are
used as a coating or other material to deposit the active layer on PV Modules or
in PV Equipment; and (b) manufacture, sell, distribute or otherwise deal in PV
Equipment, PV Modules, Turnkey PV Module Manufacturing Facilities or power
plants or projects, that use any PV Technologies, other than CIGS Technology,
without regard to this Agreement or any obligation to any other Party or Parties
to this Agreement.
 
6.2 Competition. Except only with respect to CIGS Technology and CIGS PV
Products, and then only to the extent expressly provided in Articles III and IV,
it is expressly understood and agreed that each of the Amelio Group and the STF
Group are free to engage in activities that may or shall compete with the other
throughout the world.
 
13

--------------------------------------------------------------------------------


 
ARTICLE VII
 
TERM AND TERMINATION
 
7.1. Term. Unless terminated earlier, this Agreement shall expire seven (7)
years following the Commencement Date (“Term”).
 
7.2. Termination.
 
(a) Either Party may, at its option, terminate this Agreement in the event the
other Party breaches any material obligation under this Agreement and fails to
cure such breach within thirty (30) days from the date of receipt of notice of
such breach given by the non-breaching party.
 
(b) Either Party may, at its option, immediately terminate this Agreement by
written notice to the other, in the event either Party: (i) files a petition in
bankruptcy, (ii) enters into an agreement with its creditors, (iii) applies for
or consents to the appointment of a receiver or trustee, (iv) makes an
assignment for the benefit of creditors, (v) becomes subject to an attachment
of, execution upon, or other judicial seizure of, all or substantially all of
its assets, or (vi) becomes subject to involuntary proceedings under any
bankruptcy or insolvency law (which proceedings are not dismissed within sixty
(60) days.
 
7.3. STF Obligations upon Termination. Any licenses to Amelio Group Intellectual
Property that Amelio Group granted to STF Group hereunder shall terminate, and
STF Group shall discontinue the use of the Amelio Group’s licensed Intellectual
Property.
 
7.4. Survival. Upon expiration of this Agreement, Article XI (Confidentiality)
and the STF Selenization Equipment License in Section 2.1(b) shall survive and
the duties and obligations under that Article and Section shall continue.
 
ARTICLE VIII
 
REPRESENTATIONS AND WARRANTIES
 
8.1. Mutual Representations and Warranties. Each Party represents and warrants:
 
(a) It has the right and power to enter into this Agreement,
 
(b) It has the right and authority to grant the assignments and licenses granted
herein,
 
(c) It is not aware of any assertion that its Intellectual Property infringes
any granted patent, trademark or copyright of any person,
 
(d) It is not aware of any pending or threatened claims before any governmental
authority, which claim would likely affect or would give rise to litigation
concerning the Intellectual Property licensed or assigned hereunder, and
 
14

--------------------------------------------------------------------------------


 
(e) It is not a party to any other licensing or other agreement or arrangement,
besides this Agreement, that relates to the Intellectual Property licensed or
assigned hereunder and it has not granted any rights to any person with respect
to the Intellectual Property licensed or assigned hereunder.
 
8.2. DISCLAIMERS.
 
(a) NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY OR
REPRESENTATION THAT ANY MANUFACTURE, SALE, LEASE, USE OR IMPORTATION OF STF
SELENIZATION EQUIPMENT OR AMELIO CIGS TECHNOLOGY WILL BE FREE FROM INFRINGEMENT
OF PATENTS, COPYRIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF OTHERS, SAID
WARRANTIES BEING HEREBY DISCLAIMED, AND IT SHALL BE THE SOLE RESPONSIBILITY OF
EACH PARTY TO MAKE SUCH DETERMINATION AS IS NECESSARY WITH RESPECT TO THE
ACQUISITION OF LICENSES UNDER PATENTS AND OTHER INTELLECTUAL PROPERTY OF THIRD
PARTIES.
 
(b) EXCEPT AS UNAMBIGUOUSLY AND EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
EXHIBIT, THE PARTIES SPECIFICALLY DISCLAIM ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE (WHETHER EXPRESS, IMPLIED, OR STATUTORY) REGARDING, RELATING
TO, CONNECTED WITH OR ARISING OUT OF STF SELENIZATION EQUIPMENT AND AMELIO CIGS
TECHNOLOGY OR ANY OTHER MATERIALS OR SERVICES FURNISHED OR PROVIDED TO EACH
PARTY UNDER THIS AGREEMENT AND WITH RESPECT TO THE USE OF ANY OF THE FOREGOING.
 
ARTICLE IX

 
INDEMNIFICATION
 
9.1. Mutual Indemnification. Each Party shall, at its cost and expense,
indemnify, defend, and hold harmless the other Party and its and their
respective agents from and against any Claims (as defined below in Section 9.6)
based upon, arising out of or otherwise related to:
 
(a) any breach by such Party or any of its agents of any obligation,
representation, or warranty of such Party under this Agreement,
 
(b) any act, negligence, error, or omission by such Party or any of its agents
with respect to its or their obligations under or by reason of this Agreement,
 
(c) any violation of applicable law, or
 
(d) any claim against a Party that the other Party’s licensed Intellectual
Property described in Article II infringes any other person’s patents,
trademarks or copyrights.
 
15

--------------------------------------------------------------------------------


 
9.2. Liability Limitation. Neither Party shall have any obligation under the
prior Section 9.1 with respect to any Claims resulting from the negligent or
intentionally wrongful act or omission of the other Party or their respective
officers, directors, representatives, agents or employees.
 
9.3. STG Group Indemnification. The STF Group shall, at its sole cost and
expense, indemnify, defend, and hold harmless each member of the Amelio Group
and its and their respective agents from and against any Claims based upon,
arising out of or otherwise related to any claim against the Amelio Group based
on the manufacture or sale of the Amelio CIGS Technology manufactured or used by
STF Group, including, without limitation, any Claims based upon, arising out of
or otherwise related to any death or injury to any person or damage to any
property to the extent caused by defective manufacture or sale of such Amelio
CIGS Technology or by the negligent manufacture or sale of such Amelio CIGS
Technology.
 
9.4 Amelio Group Indemnification. The Amelio Group shall, at its sole cost and
expense, indemnify, defend, and hold harmless each member of the STF Group and
its and their respective agents from and against any Claims based upon, arising
out of or otherwise related to any claim against the STF Group based on the
Amelio CIGS Technology infringing any Intellectual Property rights of any
Unaffiliated Person.
 
9.5 Notice of Claims and Assistance. A Party shall, within three (3) Business
Days from the date of receipt of notice of any Claim, furnish to the other Party
a copy of such notice and inform the other Party of all known facts relating to
such Claim. The indemnifying Party shall have the right, at its cost and
expense, to defend, negotiate, and otherwise resolve any Claim; provided,
however, that the indemnified Party shall have the right, at its cost and
expense, to participate in such Claim and to employ counsel of its choice. Each
Party shall provide all information in its possession and all reasonable
assistance to the other Party as necessary to enable the other Party to defend
any Claim.
 
9.6 Assistance. Each Party shall provide all information in its possession and
reasonable assistance to the other Party as necessary to enable the other Party
to defend any such Claim.
 
ARTICLE X

 
REMEDIES
 
10.1. Remedies. STF Group agrees and acknowledges Amelio Group does not have any
adequate remedy at law for STF Group’s breach or threatened breach of the
Limited STF Group License in Section 2.2(b) or of Article XI (Confidentiality)
of this Agreement, and STF Group agrees, if STF Group breaches, or threatens to
commit such a breach of this Agreement, then Amelio Group shall have the
following rights and remedies, in addition to, and not in lieu of, any other
rights and remedies available to Amelio Group under law or in equity (including,
but not limited to, the recovery of damages): the right and remedy to have the
provisions of this Agreement specifically enforced (without posting bond or
other security and without the need to prove damages) by any court having equity
or other appropriate jurisdiction, including, but not limited to, the right to
an entry against STF Group of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such provisions.
 
16

--------------------------------------------------------------------------------


 
10.2. LIMITATIONS ON KINDS OF DAMAGES. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER FOR ANY PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOSS OF PROFITS, LOSS OF USE,
BUSINESS INTERRUPTION, LOSS OF DATA OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGIES OR SERVICES OR COST OF COVER) IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT,
INCLUDING NEGLIGENCE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
10.3. LIMITATION ON AMOUNT OF DAMAGES. EACH PARTY’S LIABILITY TO THE OTHER UNDER
THIS AGREEMENT OR THE TERMINATION OF THIS AGREEMENT FOR DIRECT DAMAGES, WILL
NOT, IN ANY EVENT, EXCEED, IN THE AGGREGATE, THE FEES AND PAYMENTS PAID PURSUANT
TO THIS AGREEMENT PROVIDED THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO
EITHER PARTY’S LIABILITY FOR DIRECT DAMAGES FOR BREACH OF ARTICLE XI
(CONFIDENTIALITY).
 
ARTICLE XI
 
CONFIDENTIALITY
 
11.1. Confidentiality. During the Term and for a period of ten (10) years after
the expiration or termination of this Agreement (“Confidentiality Term”), the
Receiving Party shall (as used in this Article XI, (as used in this Article XI,
“Disclosing Party” shall mean a Party that discloses Confidential Information
under this Agreement. “Receiving Party” shall mean a party that receives
Confidential Information under this Agreement.):
 
(a) protect and hold in confidence a Disclosing Party’s Confidential Information
(as defined below in Section 11.7);
 
(b) not disclose or use, or cause to be disclosed or used, the Confidential
Information of the Disclosing Party to or by any person except with the prior
written consent of the Disclosing Party and in accordance with this Agreement;
 
(c) handle, preserve, and protect the Confidential Information of the Disclosing
Party with at least the same degree of care the Receiving Party affords its own
Confidential Information; and
 
(d) use diligent efforts to ensure that each of its agents preserves and
protects the confidentiality of all Confidential Information of the Disclosing
Party.
 
Notwithstanding the foregoing, information shall not be deemed the Confidential
Information of the Disclosing Party for purposes of this Agreement, if such
information:
 
(i) is or becomes public knowledge through no act or omission of the Receiving
Party in violation of this Agreement, as established by documentary evidence;
provided, however, that such information shall not be deemed a matter of public
knowledge merely because it (A) is embraced by more general information in the
prior possession of a Party or any other person or (B) is expressed in public
literature in general terms not specifically in accordance with such
information;
 
17

--------------------------------------------------------------------------------


 
(ii) is lawfully received by, or otherwise made available to, the Receiving
Party from an independent Person who does not owe a duty of confidentiality to
the Disclosing Party, as established by documentary evidence;
 
(iii) is already in the possession of the Receiving Party at the time of receipt
from the Disclosing Party, as documented by pre-existing records of the
Receiving Party and came into the possession of the Receiving Party from an
independent person who did not owe a duty of confidentiality to the Disclosing
Party in connection with the Confidential Information disclosed;
 
(iv) is developed independently by the Receiving Party without any breach of
this Agreement, as established by documentary evidence; or
 
(v) subject to the following Section 11.2, is required to be disclosed by the
Receiving Party pursuant to any applicable law.
 
11.2. Disclosure.
 
(a) The Receiving Party shall immediately notify the Disclosing Party of receipt
by the Receiving Party of any process, subpoena, demand, or request by any
Person to disclose the Confidential Information of the Disclosing Party, and
shall, as soon as practicable but in no event later than three (3) Business Days
from the date of such receipt, furnish to the Disclosing Party a copy of such
process, subpoena, demand, or request and inform the Disclosing Party of the
circumstances relating thereto. The Receiving Party shall, at its cost and
expense, take all reasonable steps to maintain and protect the confidentiality
of the Confidential Information of the Disclosing Party, including, but not
limited to, making a motion to quash or seeking a protective order against the
disclosure of such Confidential Information; provided, however, that (i) nothing
in this Agreement shall be deemed to require the Receiving Party to violate any
law or judicial order and (ii) if a disclosure order is not quashed or a
protective order is not obtained, then in response to such disclosure order, the
Receiving Party may disclose only such Confidential Information of the
Disclosing Party that, based upon the advice of the Receiving Party’s counsel,
is legally required to be disclosed; provided, however, that within ten (10)
Business Days from the date of such disclosure, the Receiving Party shall
furnish to the Disclosing Party a copy of the Confidential Information disclosed
and all correspondence and communications relating to such disclosure. The
Disclosing Party also shall have the right to take any legal action to prevent
disclosure of its Confidential Information, including, but not limited to, the
right to appear on behalf of the Receiving Party as its attorney in fact, to
represent the Receiving Party, and to employ counsel of its choice for these
purposes, all at its cost and expense, and the Receiving Party shall assist and
cooperate with the Disclosing Party in those efforts.
 
18

--------------------------------------------------------------------------------


 
(b) If the Disclosing Party elects to exercise its rights under this Section
11.2, it shall do so: (i) at its cost and expense, and (ii) shall hold harmless,
defend, and indemnify the Receiving Party from and against any and all legal
responsibility or liability from the exercise of these rights (except if caused
by the negligence or willful misconduct of or breach of this Agreement by the
Receiving Party).
 
11.3. Confidentiality of Agreement. The provisions of this Article XI also shall
apply to the contents of this Agreement; provided, however, that the contents
hereof may be disclosed only on a confidential basis and pursuant to a
confidentiality or secrecy agreement acceptable to the Disclosing Party (a) as
required by applicable laws, (b) in connection with the enforcement of this
Agreement, or (c) to such agents, professional advisors, and lenders of a
Receiving Party who have a need to know such information.
 
11.4. Limitation on Use of Confidential Information.
 
(a) Except as provided in Section 11.2, each of the Parties shall: (a) limit
disclosure of any Confidential Information received by it under this Agreement
to only those of its agents who are directly involved with this Agreement; (b)
upon such disclosure, advise such agents of the proprietary nature of such
Confidential Information; and (c) be responsible for any breach of this
Agreement by its agents.
 
(b) Except as provided in Section 11.2, each of the Parties shall advise
subcontractors and customers purchasing PV Equipment, PV Modules or Turnkey PV
Module Manufacturing Facilities of the provisions of this Article XI and require
such subcontractors and customers to agree to the terms of this Article XI.
 
11.5. Notification of Breach. The Receiving Party shall (a) notify the
Disclosing Party in the event there is any breach of this Article XI, including,
but not limited to, conditions or circumstances that indicate Confidential
Information of the Disclosing Party has been or may have been compromised or
improperly disclosed or used and (b) upon request of the Disclosing Party, take
all steps reasonably necessary to recover any and all Confidential Information
that has been or may have been compromised or improperly disclosed or used. The
cost and expense of taking such steps shall be borne solely by the Receiving
Party.
 
11.6. Return of Confidential Information. All Confidential Information shall be
and remain the sole property of the Disclosing Party, and the Receiving Party
shall have no rights or interests to or in such Confidential Information (except
as provided in this Agreement). Immediately upon the expiration or termination
of this Agreement, the Receiving Party shall (a) discontinue the use of the
Confidential Information of the Disclosing Party, and (b) take reasonable steps
to destroy all Confidential Information of the Disclosing Party that Receiving
Party may not retain under this Agreement, including, but not limited to, all
copies and originals of such Confidential Information in any medium and any
material derived from or incorporating Confidential Information, accompanied by
a written confirmation that all copies have been destroyed and all electronic
memories, including archival media, have been purged of such Confidential
Information.
 
19

--------------------------------------------------------------------------------


 
11.7. Confidential Information. “Confidential Information” means any and all
information and know-how in any form, whether of a technical, financial,
business or other nature, including, but not limited to, information relating to
a Party’s research, development, inventions, products, production,
manufacturing, finances, marketing, customers, or business plans, including, but
not limited to, trade secrets, know-how, data, formulas, processes, other
intellectual property, or confidential communications, that (i) is or has been
disclosed to or otherwise received or obtained by a Receiving Party, whether or
not in connection with or pursuant to this Agreement and (ii) has been marked by
the Disclosing Party as “Confidential” or, if disclosed orally, has been
confirmed in writing (including, but not limited to, letter, facsimile, E-mail)
by the Disclosing Party to be “Confidential” within ten (10) Business Days from
the date of such disclosure.
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1. Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by (a) the Amelio Group,
with respect to such costs and expenses incurred by it, and (b) the STF Group,
with respect to such costs and expenses incurred by the STF Groups.
 
12.2. Construction of this Agreement. All of the Parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event any ambiguity or question of interpretation arises, this Agreement and the
other documents and instruments executed in connection with this Agreement shall
be construed as if drafted jointly, and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement or such other documents and instruments. Any item
disclosed on a disclosure schedule to this Agreement shall be deemed disclosed
for and incorporated into all other disclosure schedules to which such item is
applicable. The term “including” in this Agreement shall mean “including without
limitation”. All references to immediately available funds or dollar amounts
contained in this Agreement shall mean United States dollars. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. References to
“Schedules,” “Articles” or “Sections” herein shall be deemed to refer to the
applicable disclosure schedule, article or section of this Agreement.
 
12.3. Assignment. Except in connection with a Sale of Control by either the
Amelio Group or the STF Group (or any member thereof), this Agreement and the
respective rights and obligations of the Amelio Group and the STF Group
hereunder shall not be assigned, delegated or otherwise transferred by either
the Amelio Group or the STF Group without the prior written consent of the
other.
 
12.4. Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon and enforceable against, the successors and permitted assigns of
the respective Parties hereto.
 
12.5. Amendments. No amendment to or modification of this Agreement shall be
effective unless it shall be in writing and signed by Amelio, acting on behalf
of all of the members of the Amelio Group, and by the Company, acting on behalf
of all members of the STF Group.
 
20

--------------------------------------------------------------------------------


 
12.6. Notices. All notices and other communications given under this Agreement
shall be in writing and shall be deemed duly given (a) on the date of delivery,
if delivered personally, (b) on the date of transmission, if sent via facsimile
transmission to the facsimile number given below, and telephonic or written
confirmation of receipt is obtained promptly after completion of transmission,
(c) the Business Day after the date of delivery to a reputable and recognized
next-day express courier service, or (d) three (3) Business Days after (or, in
the case of a notice or communication sent overseas, ten (10) Business Days
after) being mailed by registered or certified mail (return receipt requested),
postage prepaid, to the Parties at the following addresses (or at such other
address for a party as shall be specified by like notice):


If to the STF Group, to:
 
Solar Thin Films, Inc.
   
505 Grove Street
   
Haddonfield, New Jersey 08033
   
Attn: Peter Lewis, Chief Executive Officer
   
Tel: (856) 673-1749
   
Fax: (609) 434-0602
   
Email: plewis@solarthinfilms.com
     
with a required copy to:
 
Hodgson Russ LLP
   
1540 Broadway
   
New York, New York 10036
   
Attention: Stephen A. Weiss, Esq.
   
Tel: (212) 751-4300
   
Facsimile: (212) 751-0928
   
email: sweiss@hodgsonruss.com
     
If to Amelio Group, to:
 
Amelio Solar, Inc.
   
200 Ludlow Drive, Suite C
   
Ewing, NJ 08638
   
Attention: Bruce Bower, CEO
   
Tel: 609-434-0600
   
Facsimile: 609-434-0602
   
email: bdbower@yahoo.com
     
with a required copy to:
 
Day Pitney LLP
   
7 Times Square Tower
   
New York, New York 10036
   
Attention: Sabino (Rod) Rodriguez, III
   
Tel: (212) 297-2454
   
Facsimile: (718) 764-4356
 
 
email: srodriguez@daypitney.com

 
Such addresses may be changed, from time to time by means of a notice given in
the manner provided in this Section 12.6 (provided that no such notice shall be
effective until it is received by the other Parties hereto).
 
21

--------------------------------------------------------------------------------


 
12.7. Consent to Jurisdiction. Each of Parties do hereby irrevocably submits to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York
sitting in New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement and the Transaction Documents or any
transaction contemplated hereby or thereby, except in each case with respect to
any matters related to title or possession of real property, and any other
matters that are justiciable only under the jurisdiction of another court. Each
of the Parties irrevocably consent to service of process out of such courts in
any action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized overnight courier or delivery
service, to the Parties at their respective addresses set forth herein. Each of
the Parties irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement brought in the courts referred to
above and hereby further irrevocably waives and agrees, to the full extent
permitted by Applicable Law, not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in any
inconvenient forum.
 
12.8. Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and the Parties hereto shall negotiate in good faith to modify this
Agreement, so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated.
 
12.9. Waiver. Waiver of any term or condition of this Agreement by any Party
shall be effective if in a writing signed by the Party against whom such waiver
is asserted. Any such waiver shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term of this Agreement. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
12.10. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties to this Agreement and delivered to the other Parties, it
being understood that all Parties need not sign the same counterpart.
 
12.11. Entire Agreement. This Agreement, including the disclosure schedules
hereto and the other documents delivered pursuant to this Agreement, contains
the entire agreement and understanding between the Parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and understandings, oral
or written, relating to such subject matter.
 
12.12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within the State of New York,
without regard to the conflicts of law principles of such state.
 
22

--------------------------------------------------------------------------------


 
12.13. Regulatory Approvals. The Parties are responsible for obtaining their own
regulatory approvals, including any necessary approvals for the sale, export or
import, of products that practice Intellectual Property licensed under this
Agreement.
 
12.14. Time is of the Essence. Time is of the essence in the performance of this
Agreement.
 
[the balance of this page intentionally left blank – signature page follows]
 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.



 
AMELIO SOLAR, INC.
             
By:
/s/ Bruce Bower
   
Name: Bruce Bower
   
Title: Chief Executive Officer
             
SOLAR THIN FILMS, INC.
             
By
/s/ Robert M. Rubin
   
Name: Robert M. Rubin
   
Title: Chairman and CFO
             
KRAFT ELEKTRONIKAI ZRT
             
By
/s/ Robert M. Rubin
   
Name: Robert M. Rubin
   
Title: Chairman

 
24

--------------------------------------------------------------------------------


 